 1   MICHAEL J. ZINNA (pro hac vice)
     mzinna@kelleydrye.com
 2   LEE BRENNER (State Bar No. 180235)
     lbrenner@kelleydrye.com
 3   DAVID FINK (State Bar No. 169212)
     dfink@kelleydrye.com
 4   DAVID G. LINDENBAUM (pro hac vice)
     dlindenbaum@kelleydrye.com
 5   WHITNEY M. SMITH (pro hac vice)
     wsmith@kelleydrye.com
 6   KELLEY DRYE & WARREN LLP
     101 Park Avenue
 7   New York, New York 10178
     Telephone     212-808-7800
 8   Facsimile     973-503-5950
 9   Attorneys for Plaintiff ZOMM, LLC
10   DAVID R. EBERHART (S.B. #195474)
     deberhart@omm.com
11   LUANN L. SIMMONS (S.B. #203526)
     lsimmons@omm.com
12   SINA ARIA (S.B. #287529)
     saria@omm.com
13   HANNAH Y. CHANOINE (pro hac vice)
     hchanoine@omm.com
14   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
15   San Francisco, California 94111-3823
     Telephone:    +1 415 984 8700
16   Facsimile:    +1 415 984 8701
17   Attorneys for Defendant
     APPLE INC.
18

19                              UNITED STATES DISTRICT COURT

20                             NORTHERN DISTRICT OF CALIFORNIA

21                                       OAKLAND DIVISION

22

23   ZOMM, LLC,                                     Case No. 4:18-cv-04969-HSG

24                        Plaintiff,                JOINT STIPULATION AND ORDER
                                                    TO EXTEND DEADLINE TO FILE
25          v.                                      STIPULATED PROTECTIVE ORDER

26   APPLE INC.,                                    Judge: Haywood S. Gilliam, Jr.

27                        Defendant.

28                                                         STIPULATION AND ORDER ISO STIP TO
                                                1                        EXTEND DEADLINES
                                                                            4:18-CV-04969-HSG
 1

 2           Pursuant to Civil L. R. 6-1, 6-2, and 7-12, Plaintiff Zomm LLC (“Zomm”) and Defendant

 3   Apple Inc. (“Apple”) hereby stipulate and request, by and through their undersigned counsel and

 4   subject to the Court’s approval, to extend the deadline to file a Stipulated Protective Order to

 5   February 1, 2019.

 6           WHEREAS, pursuant to the Court’s January 9, 2019 Order (Dkt. 56), the Parties are

 7   required to file a Stipulated Protective Order by January 25, 2019;

 8           WHEREAS, the Parties have met and conferred and are continuing to negotiate in good

 9   faith regarding the terms of the Stipulated Protective Order;

10           WHEREAS, the Parties believe that they could make further progress towards reaching

11   agreement on the outstanding disputes on the terms of the Stipulated Protective Order with

12   additional time to continue their meet and confer discussions;

13           WHEREAS, the Parties agree to extend the deadline to file the Stipulated Protective Order

14   in the hope that they can reach agreement on the Stipulated Protective Order; and

15           WHEREAS, the Parties have requested only one prior modification of time to extend the

16   deadline to file a Stipulated Protective Order, along with the deadline to file an ESI Stipulation,

17   on January 8, 2019 (Dkt. 55); and

18           WHEREAS, the Parties filed an ESI Stipulation on January 11, 2019, which the Court has

19   now ordered (Dkt. 59); and

20           WHEREAS, the parties also requested a modification of time related to the briefing

21   schedule for Apple’s Motion to Dismiss Plaintiff’s Non-Patent Causes of Action and Stay

22   Plaintiff’s Patent Cause of Action (Dkt. 45) to account for the holidays (Dkt. 51), which was

23   granted by the Court on December 17, 2018 (Dkt. 53); and

24           WHEREAS, the modification requested herein will not affect any other scheduled dates or

25   events in this action.

26           It is hereby STIPULATED AND AGREED, by and between the Parties, subject to the

27   approval of the Court, as follows:

28                                                                   STIPULATION AND ORDER ISO STIP TO
                                                       2                           EXTEND DEADLINES
                                                                                      4:18-CV-04969-HSG
 1          The Parties will file a Stipulated Protective Order, including an identification of any
 2   outstanding disputes regarding its terms, no later than February 1, 2019.
 3          Pursuant to Civil L.R. 6-2(a), this stipulation is supported by the concurrently filed
 4   Declaration of Michael J. Zinna.
 5          IT IS SO STIPULATED.
 6          Dated: January 24, 2019                        KELLEY DRYE & WARREN LLP
 7

 8                                                         By:      /s/ Michael J. Zinna
                                                                         Michael J. Zinna
 9                                                         Attorneys for Plaintiff
                                                           ZOMM, INC.
10

11          Dated: January 24, 2019                        O’MELVENY & MYERS LLP
12

13                                                         By:      /s/ Luann L. Simmons
                                                                         Luann L. Simmons
14                                                         Attorneys for Defendant
                                                           APPLE INC.
15

16

17                                      CERTIFICATE OF SERVICE
18          I certify that all counsel of record is being served on January 24, 2019, with a copy of this
19   document via the Court’s CM/ECF system.
20                                                                   /s/ Michael J. Zinna
21                                                                   Michael J. Zinna
22

23                                       FILER’S ATTESTATION
24          Pursuant to Local Rule 5-1(i)(3), I hereby attest that the other signatory listed, on whose
25   behalf the filing is submitted, concurs in the filing’s content and has authorized the filing.
26                                                                   /s/ Michael J. Zinna
27                                                                   Michael J. Zinna
28                                                                  STIPULATION AND ORDER ISO STIP TO
                                                       3                          EXTEND DEADLINES
                                                                                     4:18-CV-04969-HSG
 1

 2                                     ORDER

 3          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 4

 5   Dated: January 25, 2019

 6                                            Haywood S. Gilliam, Jr.
 7                                            United States District Court Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   STIPULATION AND ORDER ISO STIP TO
                                          4                        EXTEND DEADLINES
                                                                      4:18-CV-04969-HSG
